Citation Nr: 0425918	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and sister and a friend


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  This case was previously before 
the Board in January 2004, at which time it was remanded to 
afford the veteran the opportunity to testify before a 
Veterans Law Judge.  A videoconference hearing was held 
before the undersigned in April 2004.  The case is again 
before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  He has described several incidents that purportedly 
occurred while he was in service that constituted stressors.  
The veteran claims that although his military occupational 
specialty was cook, when he was serving with the 5th Field 
Hospital in Bangkok, he also worked in the dental clinic and 
in the morgue.  In this regard, the Board notes that he 
testified before the undersigned in April 2004 that while he 
was stationed in Bangkok, Thailand, he became friends with a 
hospital patient, whose name was Mr. [redacted], who died 
following surgery that the veteran had recommended he 
postpone.  He added that when he came to work, he was asked 
by a friend to help take a body and he then discovered that 
it was Mr. [redacted].  Another stressful incident related by 
the veteran involved him being beaten up by several other 
soldiers.  

The veteran also asserts that he was admitted to the VA 
hospital in Johnson City, Tennessee shortly after his 
discharge from service.  There is no indication in the record 
that the VA has attempted to verify the veteran's stressors 
or obtain the hospital report.

The Board points out that following a VA psychiatric 
examination in December 1998, the examiner commented that the 
veteran described symptoms that were consistent with PTSD, 
based on his experiences in service.  In addition, the Board 
notes that PTSD was diagnosed at a VA outpatient treatment 
clinic in August 1999.  The Board observes that these 
conclusions were made prior to any attempt to verify the 
veteran's alleged stressors.

Several decisions of the United States Court of Appeals for 
Veterans Claims have affected the adjudication of claims for 
service connection for PTSD. It appears that in approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what stressor or stressors have 
been accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the veteran was exposed to 
a stressor during service of sufficient severity as to have 
resulted in ongoing psychiatric symptomatology.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
a diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70 (1994); Caluza v. Brown, 7 Vet. App. 498 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be requested to 
furnish a statement containing as much 
detail as possible regarding the alleged 
stressful events to which he was exposed 
in service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed description of 
the events, his service units, duty 
assignments, and the names, ranks, unit 
of assignment and any other identifying 
information concerning any OTHER 
individuals involved in the events.  The 
veteran should be requested to provide 
the information concerning the incident 
involving Mr. [redacted], and the time he 
was beaten by other soldiers.  He veteran 
should be advised that the information is 
necessary to obtain supportive evidence 
of the stressful events and that failure 
to respond may result in adverse action.

2.  Thereafter, if the veteran provides 
sufficient information, the RO should 
contact the people named by the veteran 
and request that they provide as much 
information as possible concerning the 
alleged stressful events that occurred 
during the veteran's service.  

3.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and not 
already associated with the claims 
folder.  The RO should obtain the report 
of the VA hospitalization in Johnson 
City, Tennessee within two months of the 
veteran's separation from service.

4.  The RO must determine whether the 
record establishes the existence of any 
of the events claimed by the veteran as 
an alleged "stressor" in accordance 
with the guidance in Zarycki and Caluza.  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

5.  If, and only if, it is determined 
that the alleged stressor occurred, the 
veteran should then be afforded a VA 
psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be requested to make 
a specific determination as to whether 
any of the events conceded to have 
existed in service by the adjudicators 
were sufficient to produce PTSD in the 
veteran.  The examiner should be advised 
that only those events in service 
conceded by adjudicators may be 
considered for purposes of determining 
whether PTSD due to events in service 
exists.  The examiner should comment on 
the extent to which, if any, that any 
post-service stressor impacts on the 
diagnosis of the veteran's psychiatric 
disability.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressor(s)" that caused the disorder.  
The examiner should also describe which 
stressor(s) the veteran reexperiences and 
how he reexperiences them.  The 
psychiatrist should describe how the 
symptoms of PTSD affect the appellant's 
social and industrial capacity, and 
whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
entire claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

6.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




